REVISED - March 5, 1998



                     UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT

                            ____________________

                                No. 96-60872
                            ____________________

           RICHARD HARE, Natural Father and next friend
                      of Haley Hare, a minor;
               RICHARD HARE, Individually and in his
               official capacity as administrator of
                      the estate of Tina Hare,

                                                     Plaintiffs-Appellees,
                                   versus

                      CITY OF CORINTH, MS; ET AL.,

                                                               Defendants,

                   FRED JOHNSON, Individually and
                      in his official capacity;
           BILLY CLYDE BURNS, Captain, Individually and
                      in his official capacity;
              JAMES DAMONS, Captain, Individually and
                      in his official capacity;
                   BRENDA MOORE, Individually and
                       in her official capacity,

                                           Defendants-Appellants.
_________________________________________________________________

           Appeal from the United States District Court
             for the Northern District of Mississippi
_________________________________________________________________

                              February 12, 1998

Before JOLLY, DAVIS and BARKSDALE, Circuit Judges.

RHESA HAWKINS BARKSDALE, Circuit Judge:

      Concerning the suicide of pretrial detainee Tina Hare in July

1989, at issue in this interlocutory appeal on qualified immunity

is   whether,   by   not   preventing   the   suicide,   Appellants   acted

objectively unreasonably in the light of then clearly established
law. On remand from a similar interlocutory appeal, decided by our

en banc court, Hare v. City of Corinth, 74 F.3d 633 (5th Cir. 1996)

(en banc), the district court again denied qualified immunity to

the individual defendants.   We REVERSE.

                                I.

     On remand, additional evidence was not presented. The parties

to this appeal agree that our en banc opinion accurately states the

facts in the light most favorable to the nonmovant, Richard Hare:

               Shortly after midnight on the morning of
          July [4], 1989, the Booneville [Mississippi]
          Police Department notified the Corinth Police
          Department that [Tina] Hare had been arrested
          in Booneville on warrants for petty larceny
          and forgery.    Officer Larry Fuqua of the
          Corinth Police Department immediately went to
          Booneville to pick up Ms. Hare, at which time
          the Booneville police informed Fuqua that Ms.
          Hare was a “heavy drug user.” Fuqua took Ms.
          Hare to the Corinth City Jail, where she was
          jailed at approximately 1:45 a.m.

               Ms. Hare’s husband, [Richard] Hare,
          testified in his deposition that Ms. Hare
          called him just after she was jailed.      Mr.
          Hare testified that his wife had never been in
          jail before, and that she seemed scared and
          frightened.   Ms. Hare told her husband that
          nothing could be done to secure her release
          until after 8:00 a.m., so he went back to
          sleep.   Later that morning, at around 6:00
          a.m., Mr. Hare contacted Ms. Hare’s divorced
          parents, Guy Taylor and Patricia Morgan, to
          inform them that their daughter was in the
          Corinth jail and needed help.          Shortly
          thereafter, Mr. Hare met with Ms. Hare’s
          parents; they decided that Ms. Hare’s parents
          would go to the jail at 8:00 a.m. to seek
          their daughter’s release, leaving Mr. Hare at
          home to care for the Hares’ baby daughter.
          When Ms. Hare’s parents went to the jail at
          around 8:00 a.m., however, [Captain Billy
          Clyde]   Burns   [of   the    Corinth   Police
          Department] told them that Ms. Hare was not
          ready for release, and that it would take more

                               - 2 -
time to complete the investigation of their
daughter. Accordingly, Burns told the parents
to return home and wait for his call.

     In his deposition, Burns testified that
he was informed that Ms. Hare was a suspect in
a check forgery case, and that he first met
with   Ms.   Hare    to   interview   her   at
approximately 10:00 a.m. on July [4], 1989.
During this interview, Ms. Hare told Burns
that she had been forging checks and cashing
them to finance her dilaudid addiction.
According to Burns, Ms. Hare was depressed
about being in jail, and was sitting with both
feet in her chair in a defensive, “fetal-type”
position. Ms. Hare said that she was an unfit
mother and expressed concern about how her
husband would react to her predicament. Burns
observed that Ms. Hare was going through
withdrawal, which he understood to be a normal
reaction to her drug use; he also learned at
that time that Ms. Hare was scheduled to enter
a drug rehabilitation program the next day,
July [5], 1989, in Tupelo, Mississippi. Burns
indicated that Ms. Hare’s mood improved later
in the interview when she learned that her
bond amount would not be as high as she
initially had expected.

      After the interview, Burns placed Ms.
Hare in a private cell and told the
dispatcher, Brenda Moore, to monitor Ms. Hare
in case her withdrawal symptoms required
medical attention.    Ms. Hare was allowed to
call her parents to ask them to return to the
jail to assist with her bond so that she could
be released that afternoon. These plans never
materialized, apparently in part because of
Burns’ displeasure over Ms. Hare’s attempt to
destroy a videotape on which the interview had
been recorded.    Also, in the meantime, the
Corinth police had received word of additional
charges on Ms. Hare. When Ms. Hare’s parents
arrived at the jail at around noon, Burns told
them that Ms. Hare could not go home at that
time.

     Though Ms. Hare was not released, she was
allowed to visit with her parents from around
2:00 p.m. to 3:00 p.m. During this private
meeting, Ms. Hare’s mother described Ms. Hare
as “emotionally distraught.” Burns likewise

                    - 3 -
described Ms. Hare’s mood as “hyper” and
“frantic” while her parents were at the jail.
Ms. Hare attempted to convince Burns not to
hold her in jail another night and threatened
to commit suicide if he did. While Burns did
not consider the threat serious, Ms. Hare’s
father testified that he believed that she was
serious, observing that she had made the
suicide threat in a serious, believable tone
of voice.    Burns acknowledged that it was
possible that Ms. Hare said to him that “her
life was in his hands,” but said that he could
not specifically remember whether she said
those words to him. In any event, Ms. Hare’s
threat prompted her father to seek assurance
from Burns that Ms. Hare would be safe. Burns
acknowledges telling Ms. Hare’s father that
the police would do “everything within [their]
power to make sure that nothing did happen to
her.”

     After Ms. Hare’s parents left the jail,
Burns returned Ms. Hare to her original cell.
Burns subsequently moved her to an isolated
cell nearest the camera monitors and trusty
station, claiming that Police Chief Fred
Johnson instructed him to do so.       Johnson
denies that he ever gave Burns such an
instruction. Since Ms. Hare had been strip-
searched previously, Burns searched her cell,
took her shoes, and made sure that she did not
have a belt. Burns saw a blanket on the bunk
and considered the possibility that Ms. Hare
might use it to harm herself, but left it
there believing that she was not strong enough
to tear it. Burns instructed dispatcher Moore
to keep a close check on Ms. Hare and to have
the trusties check on her.     Accordingly to
Burns, his primary concern was Ms. Hare’s
“withdrawal syndrome,” not her suicide threat.

     Moore confirms that Burns told her to
keep an eye on Ms. Hare, and that he also
apprised her of Ms. Hare’s threat to harm
herself. Burns, however, believed that Moore
would be on duty until 10:00 p.m., when in
fact she was off duty at 5:00 p.m. Moore thus
went home at 5:00 p.m., at which time Captain
James Damons took over her dispatching duties.
Moore claims that she informed Damons that
Burns had left instructions to keep an eye on


                    - 4 -
          Ms. Hare, though Damons denies receiving such
          information.

               Burns left the station some time after
          3:00 p.m. At around 6:00 p.m., Burns called
          the jail from his home and told Damons to have
          the two trusties check on Ms. Hare at least
          every forty-five minutes.     Damons promptly
          sent a trusty to check on Ms. Hare. When the
          trusty arrived at Ms. Hare’s cell, he found
          her hanging from the bars of her cell with a
          noose that she had fashioned from strips of
          the blanket. As the trusty did not have a key
          to Ms. Hare’s cell, he immediately notified
          Damons.    Damons, in accordance with jail
          procedures, could not leave his post, so he
          called Burns.     Ms. Hare was left there
          hanging, though the summary judgment evidence
          does not establish whether she was alive or
          dead when the trusty first found her. Burns
          told Damons to leave Ms. Hare undisturbed
          until the State Investigator arrived.

Hare, 74 F.3d at 636-38.

     Pursuant to 42 U.S.C. § 1983, Richard Hare sued the City of

Corinth, as well as the individual defendants bringing this appeal,

alleging that, inter alia, they were deliberately indifferent to

the risk of Tina Hare’s suicide. The district court denied summary

judgment, Hare v. City of Corinth, 814 F. Supp. 1312, 1314 (N.D.

Miss. 1993), and the individual defendants appealed, asserting

qualified immunity.

     Our court’s original panel opinion held that Richard Hare had

alleged a violation of the clearly established right to medical

attention for suicidal tendencies, and that material fact issues

remained as to whether the individual defendants were deliberately

indifferent.   Hare v. City of Corinth, 22 F.3d 612 (5th Cir. 1994),

withdrawn and superseded on rehearing by 36 F.3d 412 (5th Cir.

1994), on rehearing en banc, 74 F.3d 633 (5th Cir. 1996), on

                               - 5 -
remand, 949 F. Supp. 456 (N.D. Miss. 1996).       However, that panel

revised its opinion, holding: (1) that “the jail officials were

under a clearly established constitutional duty to provide pretrial

detainees with reasonable care for serious medical needs, unless

the   deficiency   reasonably   served    a   legitimate   governmental

objective”; and (2) that a material fact issue existed as to

whether the jail officials “knew or should have known of Tina

Hare’s vulnerability to suicide”.        Hare, 36 F.3d at 415-17, on

rehearing en banc, 74 F.3d 633, on remand, 949 F. Supp. 456.

      Our court took this case en banc, for the following reasons

stated in the resulting opinion, and held:

               As our cases suggest, we have traveled a
          peripatetic   route  in   invoking  different
          measures of the constitutional rights of
          pretrial detainees to medical care and
          protection from harm.        Close analysis,
          however, discloses much consistency in our
          treatment of the underlying constitutional
          claims. Our goal in deciding this case today
          is to clarify our case law and to articulate
          the proper legal measure of a State’s duty to
          tend to a pretrial detainee posing a risk of
          suicide.

                                * * *

          [W]e conclude that a state jail official’s
          constitutional liability to pretrial detainees
          for episodic acts or omissions should be
          measured   by   a   standard   of   subjective
          deliberate indifference as enunciated by the
          Supreme Court in Farmer [v. Brennan, 511 U.S.
          825 (1994)].

Hare, 74 F.3d at 643.   This holding is restated at the conclusion

of the opinion:

               In sum, we hold (1) that the State owes
          the same duty under the Due Process Clause and
          the Eighth Amendment to provide both pretrial

                                - 6 -
           detainees and convicted inmates with basic
           human needs, including medical care and
           protection    from    harm,    during    their
           confinement; and (2) that a state jail
           official’s liability for episodic acts or
           omissions cannot attach unless the official
           had subjective knowledge of a substantial risk
           of serious harm to a pretrial detainee but
           responded with deliberate indifference to that
           risk.

Id. at 650 (emphasis added).

      Accordingly, this case was remanded to the district court with

the following instructions:

                 Richard Hare alleges that the defendants
           violated the Due Process Clause of the
           Fourteenth Amendment by causing Tina Hare to
           be deprived of her right to reasonable care.
           The district court found that there was a
           genuine issue of material fact as to whether
           the defendants knew or should have known of
           Ms. Hare’s suicide risk.          As we have
           explained, however, the correct legal standard
           is not whether the jail officers “knew or
           should have known,” but whether they had
           gained actual knowledge of the substantial
           risk of suicide and responded with deliberate
           indifference. This appeal comes from a denial
           of   summary   judgment   rejecting  qualified
           immunity.    We remand for application of the
           standard announced today.       See Rankin v.
           Klevenhagen, 5 F.3d 103, 105 (5th Cir. 1993).
           We express no opinion regarding the outcome of
           such further proceedings in the trial court.

Id.   (Emphasis added).

      As noted, additional evidence was not presented on remand.

The district court again denied summary judgment, both on the

merits and on qualified immunity, holding that material fact issues

remained as to whether the individual defendants had subjective

knowledge of the risk of Tina Hare’s suicide and whether they acted




                               - 7 -
with deliberate indifference to that risk.   Hare, 949 F. Supp. at

460-66.

                               II.

     The denial of summary judgment on qualified immunity is, of

course, immediately appealable, even when a genuine issue of

material fact exists, when the order determines a question of law.

E.g., Wren v. Towe, No. 96-11388, slip op. at 1193 (5th Cir. Dec.

30, 1997) (“A district court’s denial of summary judgment is not

immune from interlocutory appeal simply because the denial rested

on the fact that a dispute over material issues of fact exists.”)

(citation omitted); Coleman v. Houston Indep. Sch. Dist., 113 F.3d

528, 531 (5th Cir. 1997) (discussing Behrens v. Pelletier, 516 U.S.

299 (1996)).

     Along this line, Richard Hare moved to dismiss this appeal.

In an unpublished opinion, our court held:

          We conclude that these [individual] defendants
          have a right to an interlocutory appeal to
          assert   their    qualified-immunity   defense
          because they are challenging the district
          court’s legal reasoning rather than merely its
          factual findings.

                              * * *

          They are not arguing, for example, that there
          was insufficient summary judgment evidence for
          the district court to permit a jury to
          conclude that they left Ms. Hare with the
          blanket that she used to hang herself. They
          claim not that they didn’t do it, but that
          even if they did it, it didn’t violate a
          clearly established constitutional right and
          thus doesn’t defeat their immunity.




                              - 8 -
Hare v. City of Corinth, No. 96-60872, at 2, 6 (5th Cir. filed Mar.

31, 1997) (unpublished).

     It bears repeating that this appeal is brought only by the

individual officers, not the City of Corinth, concerning only

qualified immunity, not the merits.       And, it is well to remember

that qualified immunity serves a number of quite important goals.

Courts have expressed a concern over “the deterrent effect that

civil liability may have on the willingness of public officials to

fully discharge their professional duties”. Sanchez v. Swyden, No.

96-40557, slip op. at 1390-91 (5th Cir. Jan. 13, 1998) (citing

Pierson v. Ray, 386 U.S. 547, 555 (1967); Anderson v. Creighton,

483 U.S. 635, 638 (1987); Harlow v. Fitzgerald, 457 U.S. 800, 814

(1982); and Scheuer v. Rhodes, 416 U.S. 232, 239-41 (1974)).

Moreover, we seek to    “avoid excessive disruption of government”.

Malley v. Briggs, 475 U.S. 335, 341 (1986).      To this end, qualified

immunity serves to terminate a claim against a public official as

soon as possible in a judicial proceeding, even before discovery.

See Siegert v. Gilley, 500 U.S. 226, 232 (1991) (“‘Until this

threshold [qualified] immunity question is resolved, discovery

should not be allowed.’”) (quoting Harlow, 457 U.S. at 818).

     “Decision   of    this   purely   legal   question   [of   qualified

immunity] permits courts expeditiously to weed out suits which fail

the test without requiring a defendant who rightly claims qualified

immunity to engage in expensive and time consuming preparation to

defend the suit on its merits.”    Siegert, 500 U.S. at 232 (emphasis

added).   “One of the purposes of immunity, absolute or qualified,


                                  - 9 -
is    to spare   a   defendant   not   only    unwarranted       liability,       but

unwarranted demands customarily imposed upon those defending a long

drawn out lawsuit.”      Id.     Accordingly, the doctrine of qualified

immunity    “provides    ample    protection     to    all   but    the    plainly

incompetent or those who knowingly violate the law”.                 Malley, 475

U.S. at 335.         Needless to say, some of these goals are not

reflected in the instant case; the issue of qualified immunity is

still unresolved more than six years after the complaint was filed.

       The bifurcated test for qualified immunity is quite familiar:

(1) whether the plaintiff has alleged a violation of a clearly

established constitutional right; and, (2) if so,                    whether the

defendant’s conduct was objectively unreasonable in the light of

the clearly established law at the time of the incident.                     E.g.,

Colston v. Barnhart, 130 F.3d 96, 99 (5th Cir. 1997).                      It goes

without saying that we review a summary judgment de novo, viewing

the evidence in the light most favorable to the nonmovant.                   E.g.,

Abbott v. Equity Group, Inc., 2 F.3d 613, 618-19 (5th Cir. 1993).

                                       A.

       Again, the first step is to determine whether the plaintiff

has alleged “violation of a clearly established constitutional

right”. Siegert, 500 U.S. at 231.           E.g., White v. Taylor, 959 F.2d

539, 545 n.4 (5th Cir. 1992) (“We have interpreted Siegert to

require that we examine whether the plaintiff has stated a claim

for   a   constitutional   violation        before    reaching     the    issue   of

qualified immunity.”); Connelly v. Comptroller of the Currency, 876

F.2d 1209, 1212 (5th Cir. 1989) (“It is a common failing in


                                   - 10 -
qualified immunity decisions that courts avoid deciding exactly

what constitutional violation might have occurred if the facts are

as a plaintiff alleged....                The purpose of requiring careful

characterization of plaintiff’s claim at the outset of a qualified

immunity analysis is to effectuate the goal of that defense”).

This    analysis       is    made     under      the   “currently       applicable

constitutional standards”.           Rankin v. Klevenhagen, 5 F.3d 103, 106

(5th Cir. 1993).

       Richard Hare claims that the individual defendants “violated

the Due Process Clause of the Fourteenth Amendment by causing Tina

Hare to be deprived of her right to reasonable care”.                    Hare, 74

F.3d at 650.    Appellants counter that there is no duty to diagnose

her with a mental illness that would trigger a duty to protect her

from suicide.      And, again, our en banc opinion stated:

            We hold that the episodic act or omission of a
            state jail official does not violate a
            pretrial detainee’s constitutional right to be
            secure in his basic human needs, such as
            medical care and safety, unless the detainee
            demonstrates that the official acted or failed
            to act with deliberate indifference to the
            detainee’s needs.

Id. at 647-48.

       Richard Hare has consistently alleged that the individual

defendants     knew,    or   should       have   known,   that   Tina    Hare   was

exhibiting suicidal tendencies, and that the defendant’s actions,

and inactions, by, inter alia, placing Tina Hare in an isolated

cell,    without    removing        the    blanket,    constituted      deliberate

indifference to Tina Hare’s serious medical/psychiatric needs.

Therefore, pursuant to the standard established by our en banc

                                       - 11 -
opinion, Richard Hare has alleged the violation of a clearly

established constitutional right.

                                      B.

     The second prong of the qualified immunity test is better

understood as two separate inquiries:                whether the allegedly

violated constitutional rights were clearly established at the time

of the incident; and, if so, whether the conduct of the defendants

was objectively unreasonable in the light of that then clearly

established law.     See Pierce v. Smith, 117 F.3d 866 (5th Cir.

1997); Rankin, 5 F.3d at 108 (“When evaluating whether a plaintiff

stated    a   constitutional   violation,       we   looked   to    currently

applicable    constitutional   standards.         However,    the   objective

reasonableness of an official’s conduct must be measured with

reference to the law as it existed at the time of the conduct in

question.”)    (internal   quotes    and     citations   omitted)   (emphasis

added).

                                      1.

     As discussed fully in our en banc opinion, review of the case

law as of the time of the incident, July 1989, reveals that the

standard of care owed to pretrial detainees, in protection of their

due process right to medical care or protection from harm, was

confused and often conflicting.            See generally Hare, 74 F.3d at

639-43 (detailing the relevant case law on this issue prior to the

en banc opinion).    We revisit it briefly.




                                    - 12 -
     In Bell v. Wolfish, 441 U.S. 520, 539 (1979), the Court

provided the following standard to be applied in a case involving

a pretrial detainee’s due process rights:

            [I]f a particular condition or restriction of
            pretrial detention is reasonably related to a
            legitimate governmental objective, it does
            not, without more, amount to ‘punishment.’
            Conversely, if a restriction or condition is
            not reasonably related to a legitimate goal—if
            it is arbitrary or purposeless—a court
            permissibly may infer that the purpose of the
            governmental action is punishment that may not
            constitutionally be inflicted upon detainees
            qua detainees.

     This     standard   is    contrasted    with       the   requirement   of

“deliberate    indifference”,     which    has   been    employed   in   cases

involving prisoner claims of Eighth Amendment violations due to

denial or interference with medical needs.          Estelle v. Gamble, 429

U.S. 97, 104-05 (1976).       This was explained in our en banc opinion

in Hare:

            When dealing with a pretrial detainee’s right
            to medical care or protection from harm, it is
            argued,   we   must   apply   the   reasonable
            relationship test of Bell, since that test was
            designed specifically to define the scope of
            due process rights of pretrial detainees.
            With equal fervor it is urged that the
            deliberate indifference standard applied in
            the Court’s Eighth Amendment cases ought to be
            the choice, since those cases have addressed
            the specific type of right asserted in this
            case—the right to medical care or protection
            from harm.

74 F.3d at 640.

     The case law in this circuit in the decade following Bell and

Estelle did little to clarify the proper standard in pretrial

detainee suicide cases. Johnston v. Lucas, 786 F.2d 1254 (5th Cir.


                                  - 13 -
1986), held that a prisoner must show that the jailers acted with

“conscious or callous indifference” to their duty to protect the

prisoner from others.       Shortly after Lucas, we held that, in cases

involving claims by a pretrial detainee under the Eighth Amendment

right to be free from the constant threat of harm by fellow

inmates, “[t]he same conditions of violence and sexual abuse which

constitute    cruel   and   unusual   punishment   may   also   render   the

confinement of pretrial detainees punishment per se.”           Alberti v.

Klevenhagen, 790 F.2d 1220, 1224 (5th Cir. 1986).

     Finally, in Partridge v. Two Unknown Police Officers, 791 F.2d

1182 (5th Cir. 1986), our court was presented with a case involving

a pretrial detainee suicide.          We held that, under Bell, “the

defendants had a duty, at a minimum, not to be deliberately

indifferent to [the pretrial detainee’s] serious medical needs”.

Id. at 1187 (emphasis added).         This decision clearly held that

negligence is an insufficient basis on which to state a claim, and

pointed to a standard of deliberate indifference to a pretrial

detainee’s medical needs.        However, the applicable standard was

again obfuscated by our decision in Cupit v. Jones, 835 F.2d 82, 85

(5th Cir. 1987), which signaled a return to the Bell test by

requiring that an official’s failure to provide reasonable medical

care must be “reasonably related to a legitimate governmental

objective”.

     These cases show that the parameters of the law in 1989 were

far from clearly defined. But, on the other hand, they demonstrate

that it was clearly established that, at a minimum, the standard of


                                  - 14 -
care was as described in our 1996 en banc opinion in this case.

See Hare, 949 F. Supp. at 464 (“[T]he duty of law enforcement

officials not to be deliberately indifferent to serious medical

needs of pre-trial detainees has long since been the minimum duty

owed to a pre-trial detainee.”) (citing as authority Estelle, 429

U.S.    97;   Bell,   441   U.S.   at    535   n.16;    City   of   Revere   v.

Massachusetts Gen. Hosp., 463 U.S. 239, 244 (1983); Jones v.

Diamond, 636 F.2d 1364, 1378 (5th Cir. 1981), overruled on other

grounds by International Woodworkers of Am., AFL-CIO and its Local

No. 5-376 v. Champion Int’l. Corp., 790 F.2d 1174 (5th Cir. 1986);

and Partridge, 791 F.2d at 1187).

       Therefore, the deliberate indifference test enunciated in our

1996 en banc opinion was a clearly established minimum standard of

conduct when the incident occurred in 1989.            In other words, at the

very least, that standard was clearly established as of then.

Therefore, it is that standard to which we hold the individual

defendants in determining, objectively, the reasonableness of their

conduct.      See Anderson, 483 U.S. at 640 (“[T]he ‘contours’ of the

right must be sufficiently clear that a reasonable official would

understand that what he is doing violates that right.”); Sanchez,

No.96-40557, slip op. at 1390 (“[T]he official’s knowledge of the

relevant law need not rise to the level of a ‘constitutional

scholar.’”) (citing Harlow, 457 U.S. at 815-17).

                                        2.

       Accordingly, we turn to whether the conduct of the individual

defendants was objectively reasonable in the light of the then


                                   - 15 -
clearly established law.            E.g., Rankin, 5 F.3d at 108; Spann v.

Rainey, 987 F.2d 1110, 1114 (5th Cir. 1993).               “The stated purpose

underlying     adoption   of    an   objective     test    was      to   ‘permit      the

resolution of many insubstantial claims on summary judgment’ and to

avoid ‘subject[ing] government officials either to the costs of

trial or to the burdens of broad-reaching discovery’ in cases in

which the legal norms the officials are alleged to have violated

were not clearly established at the time the events occurred.”

Lynch v. Cannatella, 810 F.2d 1363, 1374 (5th Cir. 1987) (citing

Harlow, 457 U.S. at 817-18) (emphasis added).

     On this appeal, objective reasonableness has been confused

with the separate subjective standard of deliberate indifference.

This is understandable.         As the district court recognized, other

courts have experienced difficulty determining the relationship

between these two standards in the context of qualified immunity.

See, e.g., Scott v. Abate, No. CV-93-4589, 1995 WL 591306, at *10

n.5 (E.D.N.Y. Sept. 27, 1995) (“It is ... difficult to imagine

factual   circumstances        in    which   a   trier    of     fact    could     find

deliberate indifference as defined by Farmer and nevertheless

conclude that a reasonable person in [the] defendant’s position was

not chargeable with knowledge that his or her actions violated the

plaintiff’s clearly established constitutional rights.”) (quoting

Briecke   v.   Coughlin,   No.       92-CV-1211,    1994       WL   705328,      at   *6

(N.D.N.Y. Dec. 16, 1994)).

     Again, this appeal is brought only by the individual officers,

not the City of Corinth, contesting the qualified immunity denial,


                                      - 16 -
not the merits.     And, again, in addressing qualified immunity, the

test    is   objective       reasonableness.           And,   again,      objective

reasonableness is a question of law for the court.                 E.g., Mangieri

v. Clifton, 29 F.3d 1012, 1016 (5th Cir. 1994) (“[I]n evaluating a

claim of qualified immunity, the district court is to make a

determination of the objective reasonableness of the official’s act

as a matter of law.”)

       Obviously,     the   analysis     for    objective     reasonableness      is

different from that for deliberate indifference (the subjective

test for addressing the merits).          Otherwise, a successful claim of

qualified immunity in this context would require defendants to

demonstrate    that    they    prevail    on    the    merits,    thus    rendering

qualified immunity an empty doctrine.                 See Hart v. O’Brien, 127

F.3d 424, 454 (5th Cir. 1997) (“A public official who attacks a

plaintiff’s ability to prove her case is not raising a qualified

immunity defense, which is ‘conceptually distinct from the merits

of the plaintiff’s claim.’”) (quoting Johnson v. Jones, 515 U.S.

304, 314 (1995)).

       Accordingly,    for    this   appeal     on    qualified    immunity,     the

subjective    deliberate       indifference       standard       serves   only    to

demonstrate the clearly established law in effect at the time of

the incident, as discussed supra.              And, under that standard — the

minimum standard not to be deliberately indifferent — the actions

of the individual defendants are examined to determine whether, as

a matter of law, they were objectively unreasonable.




                                     - 17 -
     Officer Burns was present at a meeting between Tina Hare and

her parents, at which Tina Hare threatened suicide.   Officer Burns

placed her in the private cell closest to the monitor and the

trusty’s station, searched the cell, ensured that Tina Hare did not

have a belt, and removed her shoes because they had laces.   Officer

Burns did not remove the blanket from the cell because he believed

that Tina Hare, who weighed only approximately 100 pounds, was not

strong enough to tear it.   Officer Burns instructed Officer Moore

to keep a close check on Tina Hare.      On the afternoon of the

suicide, Appellants, or the jail trusties, checked on Tina Hare

when she went to her cell at 3:00 p.m., when Officer Damons came on

duty at 4:00 p.m., when Tina Hare was fed at 5:00 p.m., and when

Officer Burns called at 6:00 p.m.   Moreover, the only evidence in

the record concerning Tina Hare’s physical state when she was found

is Officer Burn’s report, which states that Officer Damons reported

that she was dead.1


     1
           Richard Hare contends that the failure to check Tina
Hare’s pulse or body temperature when she was found hanging in the
cell could, by itself, allow a reasonable juror to find that the
defendants were deliberately indifferent to Tina Hare’s medical
needs. This contention was not made in the pleadings. In fact,
the complaint alleges that Tina Hare was found hanging in her cell
at approximately 6:00 p.m. on 4 July 1989, but that she “died at
approximately 5:30 p.m. ... while in the custody of the
Defendants”. The only reference whatsoever in the record vis-a-vis
this argument is in the plaintiff’s motion to amend the pretrial
order to include a conflict of law as to “[w]hether the
Constitution requires a municipality or its employees to ensure
that inmates receive care for their serious medical needs,
specifically, emergency care for inmates discovered hanging in
their cells.” Because Richard Hare did not make this contention in
district court in response to the summary judgment motion, much
less present any supporting evidence, it is not properly presented
on appeal.

                              - 18 -
     Needless to say, in this context, the objective reasonableness

standard does not afford a simple bright-line test.      See, e.g.,

Rellergert v. Cape Girardeau County, 924 F.2d 794, 797 (8th Cir.

1991) (“While we conclude that the law is clearly established that

jailers must take measures to prevent inmate suicides once they

know of the suicide risk, we cannot say that the law is established

with any clarity as to what those measures must be.”).   However, we

conclude that, against the backdrop of the deliberate indifference

standard enunciated in the en banc opinion, which was the only

clearly established standard in 1989, the actions of the individual

defendants are within the parameters of objective reasonableness.

Cf. Rhyne v. Henderson County, 973 F.2d 386, 393 (5th Cir. 1992)

(holding that giving a blanket to an inmate who had twice attempted

suicide and was diagnosed as suicidal, and not placing the inmate

under continuous observation, is not a constitutional violation);

State Bank of St. Charles v. Camic, 712 F.2d 1140, 1146 (7th Cir.)

(removing belt and shoelaces were “reasonable precautions” even

though inmate was placed in a cell not visible from the booking

area and later hanged himself with his shirt), cert. denied, 464

U.S. 995 (1983); Popham v. City of Talladega, 908 F.2d 1561, 1564

(11th Cir. 1990) (holding that removing shoes and ensuring detainee

had no belt demonstrate a lack of deliberate indifference); Schmelz

v. Monroe County, 954 F.2d 1540, 1545 (11th Cir. 1992) (finding no

deliberate indifference when officers failed to remove a blanket as

part of a suicide watch, even though the detainee had previously




                              - 19 -
requested to see the jail psychologist, because such conduct “can

be characterized at best as mere negligence”).

      It is important to underline our narrow holding: we do not

address arguments concerning the material fact issues designated by

the district court.       Instead, we hold that the undisputed facts,

viewed in the light most favorable to the nonmovant, do not

constitute objectively unreasonable conduct when applied against

the deliberate indifference standard.

      In this regard, it should be noted that our holding does not

insulate all public officials from liability for suicides by

pretrial    detainees.         Based    on   evidence        that   an   officer     was

subjectively, deliberately indifferent, as described in our en banc

opinion, the objective reasonableness analysis may well result in

that officer not being entitled to qualified immunity.                         It goes

without saying that each case will turn on the evidence to which

the   objective      standard    is     applied.        On    the   other    hand,    as

discussed,     and    where     appropriate,       qualified        immunity    serves

important    purposes     by     terminating       an    action      early     in    the

proceedings.      E.g, Hunter v. Bryant, 502 U.S. 224, 227 (1991)

(“Immunity ordinarily should be decided by the court long before

trial.”).

                                         III.

      In sum, as a matter of law, the district court should have

granted    summary    judgment     to    Appellants      on    qualified     immunity




                                        - 20 -
grounds.2   Accordingly, the denial of summary judgment is REVERSED

as to Appellants; judgment is RENDERED for them; and this matter is

REMANDED for further proceedings.




     2
          Obviously, the sanctions sought against Appellants for
claimed undue delay and frivolousness of the appeal are DENIED.

                               - 21 -